*252Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Noel Umanzor Martel appeals the district court’s order denying his motion for modification of sentence. Once a sentence is imposed, the authority of a district court to modify it is strictly circumscribed. United States v. Addonizio, 442 U.S. 178, 189, 99 S.Ct. 2235, 60 L.Ed.2d 805 (1979); United States v. Jackson, 802 F.2d 712, 716 (4th Cir.1986). The district court had no such authority here, and we therefore affirm the denial of Martel’s motion for modification. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court - and argument would not aid the decisional process.

AFFIRMED.